UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

MARLENE LINNON AND RICHARD - CIVIL ACTION NO.
LINNON, © 3:20-cv-00596-VAB

Plaintiffs,

V.

JOHNSON & JOHNSON INC. et al.,
JULY 20, 2020

Defendants.

CONSENT ORDER PARTIALLY RESOLVING DEFENDANTS’ OCTOBER 15,
2018 MOTION FOR PARTIAL SUMMARY JUDGMENT AND STIPULATION OF
DISMISSAL OF CERTAIN CLAIMS WITH PREJUDICE

THIS MATTER having been opened to the Court by Defendants Ethicon, Inc.,
and Johnson & Johnson (collectively, “Defendants”), on motion seeking an Order
granting partial summary judgment (the “Motion”)(doc. #16); and the Plaintiffs having
agreed to dismiss certain counts that were the subject of the Motion; and for good cause

appearing;

IT IS on this Di ied day of October ___, 2020,

ORDERED that Defendants Ethicon, Inc., and Johnson & Johnson’s Motion for
Partial Summary Judgment is MOOT as to the following causes of action based upon
the parties’ agreement to stipulate to the dismissal of the following claims with prejudice

and without costs:

l. Count I: Negligence — Failure to Warn and Manufacturing Defect;
2. Count II: Strict Liability - Manufacturing Defect:
3. Count III: Strict Liability — Failure to Warn:

4. Count [V: Strict Liability — Defective Product;
5. Count VI: Common Law Fraud:

6. Count VII: Fraudulent Concealment:

7. Count VIII: Constructive Fraud:

8. Count IX: Negligent Misrepresentation;

9. Count X: Negligent Infliction of Emotional Distress;

10. Count XI: Breach of Express Warranty;

11. Count XII: Breach of Implied Warranty;

12. Count XIII: Violation of Consumer Protection Laws:

13. Count XIV: Gross Negligence; and

14. Count XV: Unjust Enrichment.

IT IS FURTHER ORDERED that the following claims remain in this case:

1. Count I: Negligence — Design Defect under the Connecticut Product
Liability Act;

2. Count V: Strict Liability — Design Defect under the Connecticut
Product Liability Act:

3. Count XVI: Loss of Consortium;

4. Count XVII: Punitive Damages; and

5. Count XVIII: Discovery Rule and Tolling.
Consented to, stipulated, and agreed by:

Dated: July 20, 2020

/S/ Robert R. Simpson
Robert Reginald Simpson

CARLTON FIELDS, P.C.
One State Street, Suite 1800
Hartford, CT 06103

(860)-392-5000
rsimpson@carltonfields.com

/s/ Lauren R. Greenspoon
Lauren R. Greenspoon

CARLTON FIELDS, P.C.

One State Street, Suite 1800
Hartford, CT 06103
(860)-392-5000

lgreenspoon@carltonfields.com

ATTORNEYS FOR

DEFENDANTS ETHICON, INC.

AND JOHNSON & JOHNSON

Entered by:

Dated: _/O//4/ 3020

a

HON. AL

/S/ Tracie L. Palmer

Tracie L. Palmer
To Be Admitted Pro Hac Vice

KLINE & SPECTER, P.C.
1525 Locust Street, 19 Floor
Philadelphia, PA 19102

(215) 772-0428

tracie.palmer@klinespecter.com

 

/S/ David M. Bernard
David M. Bernard

KOSKOFF, KOSKOFF &
BIEDER, P.C.

350 Fairfield Avenue
Bridgeport, CT 06604

Tel.: (203) 336-4421

Fax: (203) 368-3244

Email: dbernard@koskoit.com

 

ATTORNEYS FOR PLAINTIFFS

MARLENE LINNON AND
RICHARD LINNON

(wel

D V. COVELLO, U.S.DJ
